Title: To Benjamin Franklin from Robert R. Livingston, 18 September 1782
From: Livingston, Robert R.
To: Franklin, Benjamin


Sir
Philadelphia 18th. Septr. 1782
Just after closing my dispatches, I was favoured with yours of April and the 25th. & 29th. of June— The ships that brought them were so unfortunate as to be chased into the Delaware by a superior force— The Eagle was driven a shore and sunk— The Papers and Money were however hapily saved, and part of the Crew, but Captain Latouch not having been since heard of is supposed to be taken— The other ship has arrived safe with all the Passengers of both Ships.

As I am just about to leave town for a short time, I will not touch upon the important subjects mentioned in your Letters, which will on account of my abssence be committed to a special Committee— I would only observe to you, that the Resolution in my last shews the sense of Congress on the subject of money matters and will urge you to follow their Instructions at all Events: on their success depends being able to go on, if the War continues or to set down in Peace if Peace should come. An Army is not to be disbanded without Money nor is Money to be got in a Country distressed as ours is untill we have had a little breathing spel.
You will see by the anexed Resolutions, that Congress have refused to accept Mr Laurens’s resignation, and that they have made some alteration in your powers— I send the paper which contain the little news we have, and am Sir with great Respect and Esteem your most obed. humble Servant,
Robt R Livingston
His Excellency Benjamin FranklinNo. 19.
  
Endorsed: No 19 Mr Secry. Livingston Sept. 18. 1782 Extreme Occasion for Money
